Case 2:19-bk-22522-BR        Doc 103 Filed 07/16/20 Entered 07/16/20 07:03:25                 Desc
                              Main Document     Page 1 of 8


  1    Sevan Gorginian, Esq. (SBN 298986)
       Law Office Sevan Gorginian
  22   450 North Brand Boulevard, Suite 600
       Glendale, California 91203
  33   Tel: 818.928.4445 I Fax: 818.928.4450
       Email: sevan@gorginianlaw.com
  4
  4    Counsel for Debtor
  5
  5                             UNITED STATES BANKRUPTCY COURT
  6
  6                               CENTRAL DISTRICT OF CALIFORNIA
  7
  7                                      LOS ANGELES DIVISION
  8
  8
  9    In re:                                            Case No. 2:19-bk-22522-BR
  9
 10    ERIKA RICE,                                       Chapter 7
 10
 11                                                      PROOF OF SERVICE OF DISCHARGE
                              Debtor.                    ORDER ON RECENTLY ADDED
 11
 12                                                      UNSECURED CREDITORS
 12
 13
 14
 13

 15
 14
 16
 15
 17
 16
 18
 17
                On July 15, 2020, debtor Erika Rice filed an amended Schedule F to include a few
 19
 18
       unsecured creditors that were inadvertently omitted when the original case was filed.
 20
 19
                To ensure these new creditors are aware of the Order of Discharge [Dkt. 83] entered
 21
 20    May 14, 2020, counsel for the debtor sent a correspondence along with a copy of the Order of
 22
 21    Discharge to these recently added unsecured creditors to place them on such notice. Attached
 23
 22    as Exhibit A is a copy of the correspondence that was mailed.       This proof of service is filed to
 24
 23    certify that these creditors have been served as identified in the attached proof of service.
 25
 24
 26
 25                                                         /s/ Sevan Gorginian______
 27
                                                            Sevan Gorginian, Esq.
 26
 28                                                         Counsel for Debtor

 27

 28
Case 2:19-bk-22522-BR   Doc 103 Filed 07/16/20 Entered 07/16/20 07:03:25   Desc
                         Main Document     Page 2 of 8




                                    EXHIBIT A
Case 2:19-bk-22522-BR        Doc 103 Filed 07/16/20 Entered 07/16/20 07:03:25                 Desc
                              Main Document     Page 3 of 8




                               Law Office of Sevan Gorginian
                                 450 N. Brand Boulevard, Suite 600
                                     Glendale, California 91203

                                           July 14, 2020



Re:    NOTICE OF BANKRUPTCY DISCHARGE FOR ERIKA RICE
       Bankruptcy Case: 2:19-22522-BR


To Whom It May Concern:

        Erika Rice (f/ka/ Capri Coast Capital, Inc. and Massage Envy) filed for bankruptcy and
recently received a full Chapter 7 discharge under Section 727 of the Bankruptcy Code. Due to
inadvertence, you were not listed on the list of scheduled creditors but nonetheless, any debt Erika
Rice owes you has been discharged. There were no assets sold or liquidated to pay any claims. No
creditor received any recovery.

         You are receiving this notice to be aware to not attempt to collect or otherwise commence
any collection action against Ms. Rice on any debt she may owe you. This include no telephone
calls, no letters, no commencement or continuation of lawsuits, etc. Please see attached Order of
Discharge entered May 14, 2020.

       Any questions, please call me at 818-928-4445.


                                      Regards,


                                      Sevan Gorginian, Esq.
        Case
         Case2:19-bk-22522-BR
              2:19-bk-22522-BR Doc
                                Doc83
                                    103 Filed  05/14/20
                                           Filed 07/16/20 Entered 05/14/20
                                                            Entered        14:30:03
                                                                    07/16/20 07:03:25 Desc
                                                                                       Desc
                                 Discharge  Ch 7 Page
                                  Main Document          1 of
                                                      Page    3 8
                                                           4 of
Information to identify the case:
Debtor 1              Erika Rice                                                           Social Security number or ITIN   xxx−xx−6456
                      First Name   Middle Name   Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:19−bk−22522−BR



Order of Discharge − Chapter 7                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Erika Rice
           faw Capri Coast Capital, Inc, fdba Massage Envy

            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 5/14/20



           Dated: 5/14/20
                                                                                    By the court: Barry Russell
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                 83/AUT
                                                                                                   For more information, see page 2 >
     Case
      Case2:19-bk-22522-BR
           2:19-bk-22522-BR Doc
                             Doc83
                                 103 Filed  05/14/20
                                        Filed 07/16/20 Entered 05/14/20
                                                         Entered        14:30:03
                                                                 07/16/20 07:03:25 Desc
                                                                                    Desc
                              Discharge  Ch 7 Page
                               Main Document          2 of
                                                   Page    3 8
                                                        5 of
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge           page 1
     Case
      Case2:19-bk-22522-BR
           2:19-bk-22522-BR Doc
                             Doc83
                                 103 Filed  05/14/20
                                        Filed 07/16/20 Entered 05/14/20
                                                         Entered        14:30:03
                                                                 07/16/20 07:03:25 Desc
                                                                                    Desc
                              Discharge  Ch 7 Page
                               Main Document          3 of
                                                   Page    3 8
                                                        6 of




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
Case 2:19-bk-22522-BR        Doc 103 Filed 07/16/20 Entered 07/16/20 07:03:25               Desc
                              Main Document     Page 7 of 8


  1                                   PROOF OF SERVICE OF DOCUMENT
       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
  22   business address is: 450 N. Brand Blvd. Suite 600 Glendale CA 91203. A true and correct copy of
       the foregoing document entitled (specify): PROOF OF SERVICE OF DISCHARGE ORDER
  33   ON RECENTLY ADDED UNSECURED CREDITORS will be served or was served (a) on
       the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
  4    stated below:
  4
  5    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  5    controlling General Orders and LBR, the foregoing document will be served by the court via NEF
  6    and hyperlink to the document. On 7/16/20, I checked the CM/ECF docket for this bankruptcy case
  6    or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
  7    List to receive NEF transmission at the email addresses stated below:
  7    Joseph C Delmotte on behalf of Creditor JPMorgan Chase Bank National Association
  8    ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
  8
  9
       Todd S Garan on behalf of Creditor JPMorgan Chase Bank National Association
  9    ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
 10
 10
 11    Todd S Garan on behalf of Interested Party Courtesy NEF
 11    ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
 12
 12
 13    David M Goodrich (TR)
       dgoodrich@wgllp.com, c143@ecfcbis.com;dgoodrich11@ecf.axosfs.com;lrobles@wgllp
 14
 13    .com

 15
 14    Sevan Gorginian on behalf of Attorney Sevan Gorginian
       sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
 16
 15
 17    Sevan Gorginian on behalf of Debtor Erika Rice
 16    sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
 18
 17    Sevan Gorginian on behalf of Interested Party Courtesy NEF
 19    sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
 18
 20    Nicolino I Iezza on behalf of Creditor James Beiermann
 19
 21    niezza@spiwakandiezza.com
 20
 22    Ron Maroko on behalf of U.S. Trustee United States Trustee (LA)
 21    ron.maroko@usdoj.gov
 23
 22    Randall P Mroczynski on behalf of Creditor Santander Consumer USA Inc.
 24    randym@cookseylaw.com
 23
 25
       Richard Warren Shuben on behalf of Attorney Richard Shuben
 24
 26    richardshuben@gmail.com
 25
 27    Valerie Smith on behalf of Interested Party Courtesy NEF
 26    claims@recoverycorp.com
 28
 27

 28
Case 2:19-bk-22522-BR         Doc 103 Filed 07/16/20 Entered 07/16/20 07:03:25                    Desc
                               Main Document     Page 8 of 8


  1
       United States Trustee (LA)
  22   ustpregion16.la.ecf@usdoj.gov
  33
       Robert P Zahradka on behalf of Creditor U.S. Bank NA, successor trustee to Bank of
  4    America, NA, successor in interest to LaSalle Bank NA, as trustee, on behalf of the
  4    holders of the WaMu Mortgage Pass-Through Certificates, Series 2007-0A4
  5    caecf@tblaw.com
  5
  6    2. SERVED BY UNITED STATES MAIL:
  6    On 7/16/20, I served the following persons and/or entities at the last known addresses in this
  7    bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
  7    envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing
  8    the judge here constitutes a declaration that mailing to the judge will be completed no later than 24
  8    hours after the document is filed.
  9
  9
 10    Equity Residential                                     My Self Storage Space - Fullerton
 10    2355 Main Street                                       201 S. Balcom Ave.
 11    Irvine, CA 92614                                       Fullerton, CA 92832
 11
 12    Equity Residential                                     SC 201 Balcolm, LP
       Attn: Legal or Accounting Dept.                        c/o M. Paul Conzelman, Agent of Service
 12
 13    6100 Center Drive # 750                                2151 Michelson Dr. # 140
       Los Angeles, CA 90045                                  Irvine, CA 92612
 14
 13
       Kerry C Cox                                            Mercury Insurance Services
 15
 14    6534 Shenandoah Ave.                                   Attn: Legal or Accounting Dept.
       Ladera Heights, CA. 90056                              4484 Wilshire Blvd.
 16                                                           Los Angeles, CA 90010
 15    Emergency Services Restoration Inc.
       4435 W. 153rd St Bldg A                                Mercury Insurance Services
 17
 16    Lawndale, CA 90260                                     Attn: Legal or Accounting Dept.
                                                              1700 Greenbriar Lane
 18
 17                                                           Brea, CA 92821
 19
 18
       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 20    EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
 19
       LBR, on 7/18/2019, I served the following persons and/or entities by personal delivery, overnight
 21    mail service, or (for those who consented in writing to such service method), by facsimile
 20    transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
 22    delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
 21    document is filed.
 23
 22
 24    For added notice, document was faxed to Debtor at 310-470-5191
 23
 25
 24    I declare under penalty of perjury under the laws of the United States that the foregoing is true and
 26    correct.
 25
 27      7/18/19              Sevan Gorginian                            /s/ Sevan Gorginian
 26     Date                    Printed Name                             Signature
 28
 27

 28
